DETAILED ACTION
This is in response to the Amendment filed 8/9/2022 wherein claims 13-20 are withdrawn and 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/433,664, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 16/433,664 lacks support for “a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor” in combination with the claimed elements “a core gas path”, “an auxiliary air intake path”, “an auxiliary gas path”, “an auxiliary valve”, and “a bypass valve” (Claim 1). Claims 2-12 are dependent on claim 1. Therefore, Claims 1-12 are not entitled to the benefit of the prior application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bypass path” in combination with “a bypass air intake path” (Claim 1), the “power turbine is drivingly connected to a gearbox” (Claim 6), the “shaft of the core compressor is drivingly connected to an electric starter, whereas a shaft of the auxiliary compressor is not drivingly connected to an electric starter” (Claim 8), the “auxiliary combustor is provided with fewer fuel injectors than the core combustor” (Claim 9), the “core combustor has a more complicated airflow configuration than an airflow configuration of the auxiliary combustor” (Claim 10), the “helicopter blades mounted to a power shaft, the power shaft drivingly connected to the gearbox” (Claim 11), and the “propeller mounted to a power shaft, the power shaft being drivingly connected to the gearbox” (Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 2A-2B) are objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. 
The unlabeled rectangular box(es) shown in the drawing should be provided with descriptive text labels. See MPEP 608.02(b) II.
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a bypass path" in line 4 and “a bypass air intake path” in line 6”. It is unclear if the “bypass path” and the “bypass air intake path” are referring to the same path or different paths. Therefore, it is unclear how many paths are required by the claim.
Claims 2-12 are rejected for the same reason above based on their dependency to claim 1.
The term “complicated” in claim 10 is a relative term which renders the claim indefinite. The term “complicated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what is considered a complicated airflow configuration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877).
Regarding Independent Claim 1, Montoya teaches (Figures 1-12) a gas turbine engine (20) comprising:
a core gas path (at 30, through 42, 83, 44, 48; see Figures 1-2A) extending sequentially across a core compressor (42), a core combustor (44), and a core turbine (48);
an auxiliary compressor (40);
an auxiliary gas path (through 84, 46, 50; see Figures 1-2A) downstream of and in fluid communication with an outlet (shown at 73; see Figure 2A) of the core compressor (42), the auxiliary gas path (through 84, 46, 50; see Figures 1-2A) extending in sequence across an auxiliary combustor (46) and an auxiliary turbine (50), the auxiliary gas path (through 84, 46, 50; see Figures 1-2A ) being flow-wise in parallel with (see Figures 1-2A) the core combustor (44) and core turbine (48); and
an auxiliary valve (at 250; see Figures 3, 6A, 6B, 7) in the auxiliary gas path (through 84, 46, 50; see Figures 1-2A ) operable to control flow (Column 4, line 59 – Column 5, line 3) through the auxiliary gas path (through 84, 46, 50; see Figures 1-2A). 
Montoya does not teach an auxiliary air intake path and a bypass path leading to an air inlet of the core compressor; an auxiliary compressor in the auxiliary air intake path; a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor; or a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path.
Moniz teaches (Figures 1-5) the use of an auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2) and a bypass intake path (the flow path from 114 through 180 to 122; see Figures 1-2) leading to an air inlet (at 138) of the core compressor (122); an auxiliary compressor (400) in the auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2); a bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2) having an outlet (the downstream end of 180; see Figures 1-2) fluidly connected to (shown schematically at 136) the auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2) at a location that is downstream of an outlet (the outlet of 400; see Figures 1-2) of the auxiliary compressor (400) and upstream of the air inlet (at 138) of the core compressor (122); and a bypass valve (190) in the bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2) operable to control flow (Paragraph 0034) through the bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya to include an auxiliary air intake path and a bypass intake path leading to an air inlet of the core compressor; an auxiliary compressor in the auxiliary air intake path; a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor; or a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path, as taught by Moniz, in order to selectively increase the overall efficiency or peak power of the gas turbine system (see Paragraph 0036 of Moniz).
It is noted that the term “valve” is interpreted using Meriam Webster’s dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya further teaches (Figures 1-12) wherein the auxiliary turbine (50) is drivingly connected to (via 45) the auxiliary compressor (40).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Curtil (US 4,561,253).
Regarding Claim 3, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya further teaches (Figures 1-12) wherein the auxiliary valve (at 250) is upstream of (see Figures 2A and 6B) the auxiliary turbine (50). Montoya in view of Moniz does not teach, as discussed so far, wherein the bypass valve is operable to prevent reverse flow through the bypass path.
Curtil teaches (Figures 1-5) the use of a valve (22) in a bypass path (20) that is operable to prevent reverse flow through the bypass path (Column 6, lines 21-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz to have the bypass valve is operable to prevent reverse flow through the bypass path, as taught by Curtil, in order to automatically prevent any reversal of direction of the air within a bypass duct (Column 6, lines 21-27 of Curtil).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) and Curtil (US 4,561,253) as applied to claim 3 above, and further in view of Pedersen (US 4,054,030).
Regarding Claim 4, Montoya in view of Moniz and Curtil teaches the invention as claimed and as discussed above. Montoya in view of Moniz and Curtil does not teach, as discussed so far, wherein the auxiliary valve is modulatable between a fully open state and a fully closed state.
Pedersen teaches (Figures 1-4) an auxiliary valve (80) that is modulatable between a fully open state (see Figure 1) and a fully closed state (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz and Curtil to include the modulation of the valve between a fully open state and a fully closed state, as taught by Pedersen, in order to establish different operating modes of the engine (Column 3, lines 37-53 of Pedersen).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Kupratis et al. (US 2016/0032830).
Regarding Claim 5, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya in view of Moniz does not teach wherein a fluid output of the core turbine leads to a fluid inlet of a power turbine.
Kupratis teaches (Figures 1-4) a gas turbine engine (20) having a core turbine (86), and auxiliary turbine (82), wherein a fluid output (the exit from 86) of the core turbine (86) leads to a fluid inlet (at 94) of a power turbine (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz to have a fluid output of the core turbine lead to a fluid inlet of a power turbine, as taught by Kupratis, in order to have turbines which rotationally drive a respective low spool, an intermediate spool and a high spool (Paragraph 0036 of Kupratis).
Kupratis also teaches that the variable cycle gas turbine engine can work equally well with either a two-spool engine or a three-spool engine (Paragraphs 0028-0029 and Figures 2-3). It is further noted that a simple substitution of one known element (in this case, a two-spool gas turbine engine) for another (in this case, a three-spool gas turbine engine) to obtain predictable results (in this case, to provide a drive input to a fan to propel an aircraft) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 7, Montoya in view of Moniz and Kupratis teaches the invention as claimed and as discussed above. Montoya in view of Moniz and Kupratis does not teach, as discussed so far, wherein a fluid output of the auxiliary turbine also leads to a fluid inlet of the power turbine.
Kupratis teaches (Figures 1-4) a gas turbine engine (20) having a core turbine (86), and auxiliary turbine (82), wherein a fluid output (the exit from 82) of the auxiliary turbine (82) leads to a fluid inlet (at 94) of a power turbine (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz and Kupratis to have a fluid output of the auxiliary turbine lead to a fluid inlet of a power turbine, as taught by Kupratis, for the same reasons discussed above in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) as applied to claim 2 above, and further in view of Bettner et al. (US 2012/0167590).
Regarding Claim 8, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya further teaches (Figures 1-12) a shaft (43) of the core compressor (42) is not drivingly connected to (see Figure 1) a shaft (45) of the auxiliary compressor (40). Montoya in view of Moniz does not teach wherein a shaft of the core compressor is drivingly connected to an electric starter, whereas a shaft of the auxiliary compressor is not drivingly connected to an electric starter.
Bettner teaches (Figures 1-4) a gas turbine engine (20), wherein a high pressure spool is drivingly connected to an electric starter (Paragraph 0032 and Claim 10).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz to include the shaft of the core compressor is drivingly connected to an electric starter, whereas a shaft of the auxiliary compressor is not drivingly connected to an electric starter, as taught by Bettner, in order to provide rotation of the high pressure spool to start the gas turbine engine (Paragraph 0032 of Bettner).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Kumagai et al. (US 2016/0033136).
Regarding Claim 9, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya in view of Moniz does not teach wherein the auxiliary combustor is provided with fewer fuel injectors than the core combustor.
Kumagai teaches (Paragraph 0011) that the number of fuel nozzles in a gas turbine combustor may be increased to improve the fuel dispersibility.
Therefore, the number of fuel nozzles within a combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of fuel nozzles leads to an improvement in fuel dispersibility. Therefore, since the general conditions of the claim, i.e. that the amount of fuel injectors in a gas turbine combustor can be increased, were taught in the prior art by Kumagai, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the increased number of fuel injectors, as taught by Kumagai, in order to improve the fuel dispersibility. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Montoya (US 6,385,959) in view of Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Donohue (US 2006/0196164).
Regarding Claim 10, Montoya in view of Moniz teaches the invention as claimed and as discussed above. Montoya in view of Moniz does not teach wherein the core combustor has a more complicated airflow configuration than an airflow configuration of the auxiliary combustor.
Donohue teaches (Figures 1-3) a gas turbine engine (12) having a core combustor (20) and an auxiliary combustor (18), wherein a core combustor (20) has a more complicated airflow configuration (see Figure 3) than an airflow configuration of the auxiliary combustor (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Moniz to have the airflow configurations of the core combustor and auxiliary combustor, as taught by Donahue, since applicant has not disclosed that additional airflow complexity to the core combustor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the combustor configuration of Montoya or Donohue.
It is additionally noted that a simple substitution of one known element (in this case, the core combustor as taught by Montoya) for another (in this case, the core combustor as taught by Donohue) to obtain predictable results (in this case, to deliver combustion gases to the engines turbine section for power extraction) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 1, 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of Montoya (US 6,385,959), Moniz et al. (US 2018/0171877), and Kupratis et al. (US 2016/0032830).
Regarding Claims 1, 5 and 6, Plante teaches (Figures 1-3) a gas turbine engine (10) comprising: 
a core gas path (through 14a, 15, 14b) extending sequentially across a core compressor (14a), a core combustor (15), and a core turbine (14b);
an auxiliary compressor (12a);
a power turbine (12b);
wherein the power turbine (12b) is drivingly connected to (Paragraphs 0014-0015) a gearbox (22, 20).
Plante does not teach an auxiliary air intake path and a bypass intake path leading to an air inlet of the core compressor, an auxiliary compressor in the auxiliary air intake path, a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor, an auxiliary gas path downstream of and in fluid communication with an outlet of the core compressor, the auxiliary gas path extending in sequence across an auxiliary combustor and an auxiliary turbine, the auxiliary gas path being flow-wise parallel with the core combustor and core turbine, an auxiliary valve in the auxiliary gas path operable to control flow through the auxiliary gas path, a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path, or wherein a fluid output of the core turbine leads to a fluid inlet of a power turbine..
Montoya teaches (Figures 1-12) a gas turbine engine (20) comprising: a core gas path (at 30, through 42, 83, 44, 48; see Figures 1-2A) extending sequentially across a core compressor (42), a core combustor (44), and a core turbine (48); an auxiliary compressor (40); an auxiliary gas path (through 84, 46, 50; see Figures 1-2A) downstream of and in fluid communication with an outlet (shown at 73; see Figure 2A) of the core compressor (42), the auxiliary gas path (through 84, 46, 50; see Figures 1-2A) extending in sequence across an auxiliary combustor (46) and an auxiliary turbine (50), the auxiliary gas path (through 84, 46, 50; see Figures 1-2A ) being flow-wise in parallel with (see Figures 1-2A) the core combustor (44) and core turbine (48); and an auxiliary valve (at 250; see Figures 3, 6A, 6B, 7) in the auxiliary gas path (through 84, 46, 50; see Figures 1-2A ) operable to control flow (Column 4, line 59 – Column 5, line 3) through the auxiliary gas path (through 84, 46, 50; see Figures 1-2A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include an auxiliary air intake path and a bypass intake path leading to an air inlet of the core compressor, an auxiliary compressor in the auxiliary air intake path, a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor, an auxiliary gas path downstream of and in fluid communication with an outlet of the core compressor, the auxiliary gas path extending in sequence across an auxiliary combustor and an auxiliary turbine, the auxiliary gas path being flow-wise parallel with the core combustor and core turbine, an auxiliary valve in the auxiliary gas path operable to control flow through the auxiliary gas path, and a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path, as taught by Montoya, in order to increase the fuel efficiency to the gas turbine engine (Column 1, line 63 – Column 2, line 11 of Montoya).
Plante in view of Montoya does not teach an auxiliary air intake path and a bypass intake path leading to an air inlet of the core compressor; an auxiliary compressor in the auxiliary air intake path; a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor; a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path, or wherein a fluid output of the core turbine leads to a fluid inlet of a power turbine.
Moniz teaches (Figures 1-5) the use of an auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2) and a bypass intake path (the flow path from 114 through 180 to 122; see Figures 1-2) leading to an air inlet (at 138) of the core compressor (122); an auxiliary compressor (400) in the auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2); a bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2) having an outlet (the downstream end of 180; see Figures 1-2) fluidly connected to (shown schematically at 136) the auxiliary air intake path (the flow path from 114 through 400 to 122; see Figures 1-2) at a location that is downstream of an outlet (the outlet of 400; see Figures 1-2) of the auxiliary compressor (400) and upstream of the air inlet (at 138) of the core compressor (122); and a bypass valve (190) in the bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2) operable to control flow (Paragraph 0034) through the bypass air intake path (the flow path from 114 through 180 to 122; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of Montoya to include an auxiliary air intake path and a bypass intake path leading to an air inlet of the core compressor; an auxiliary compressor in the auxiliary air intake path; a bypass air intake path having an outlet fluidly connected to the auxiliary air intake path at a location that is downstream of an outlet of the auxiliary compressor and upstream of the air inlet of the core compressor; or a bypass valve in the bypass air intake path operable to control flow through the bypass air intake path, as taught by Moniz, in order to selectively increase the overall efficiency or peak power of the gas turbine system (see Paragraph 0036 of Moniz). Plante in view of Montoya and Moniz does not teach wherein a fluid output of the core turbine leads to a fluid inlet of a power turbine.
Kupratis teaches (Figures 1-4) a gas turbine engine (20) having a core turbine (86), and auxiliary turbine (82), wherein a fluid output (the exit from 86) of the core turbine (86) leads to a fluid inlet (at 94) of a power turbine (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of Montoya and Moniz to have a fluid output of the core turbine lead to a fluid inlet of a power turbine, as taught by Kupratis, in order to have turbines which rotationally drive a respective low spool, an intermediate spool and a high spool (Paragraph 0036 of Kupratis).
Kupratis also teaches that the variable cycle gas turbine engine can work equally well with either a two-spool engine or a three-spool engine (Paragraphs 0028-0029 and Figures 2-3). It is further noted that a simple substitution of one known element (in this case, a two-spool gas turbine engine) for another (in this case, a three-spool gas turbine engine) to obtain predictable results (in this case, to provide a drive input to a fan to propel an aircraft) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
It is also noted that the term “valve” is interpreted using Meriam Webster’s dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 11, Plante in view of Montoya, Moniz, and Kupratis teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the gas turbine engine (10) is a turboshaft engine (Paragraph 0013), further comprising helicopter blades (the first load 16; see Paragraph 0013 and Figures 1-3) mounted to a power shaft (12c), the power shaft (12c) drivingly connected to (see Paragraphs 0014-0015) the gearbox (20, 22).
Regarding Claim 12, Plante in view of Montoya, Moniz, and Kupratis teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) a propeller (16) mounted to (via 20, 18) a power shaft (12c), the power shaft (12c) being drivingly connected to (Paragraphs 0014-0015) the gearbox (20, 22).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Applicant argues that the claimed features do not need to be shown in the drawings if they are not necessary for understanding by one having ordinary skill in the art of the subject matter to be patented. In response, it is noted that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” See CFR 1.83(a). Therefore, Applicant’s drawings should illustrate all claimed features, including those that are considered conventional.
Applicant also argues that the claims have been amended to no longer recite a “bypass air intake path”. However, the claims filed 8/9/2022 recite both “a bypass path” and a “bypass air intake path”. Therefore, as discussed in the body of the rejections above, it is unclear how many paths are required by the claims. 
Applicant further argues, regarding the prior art rejections, that Montoya does not teach a valve. In response and as discussed in the body of the rejection above, the term “valve” is interpreted using Meriam Webster’s dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”. Montoya teaches an adjustable vane (at 250; see Figures 3, 6A, 6B, 7) is placed in the auxiliary gas path (through 84, 46, 50; see Figures 1-2A ) and is operable to control flow (Column 4, line 59 – Column 5, line 3) through the auxiliary gas path (through 84, 46, 50; see Figures 1-2A). Therefore, Montoya’s element 250 is a mechanical device by which the flow of a fluid is started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways.
It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). MPEP 2173.05(a)(III).  Additionally, during examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.
Also, in Phillips v. AWH, 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the Court cites Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202 (Fed. Cir. 2002) for the holding that “dictionaries, encyclopedias and treatises are particularly useful resources to assist the court in determining the ordinary and customary meanings of claim terms.” Those texts, the court explained, are “objective resources that serve as reliable sources of information on the established meanings that would have been attributed to the terms of the claims by those of skill in the art,” and they “deserve no less fealty in the context of claim construction” than in any other area of law. Id. at 1203.  The court added that because words often have multiple dictionary meanings, the intrinsic record must be consulted to determine which of the different possible dictionary meanings is most consistent with the use of the term in question by the inventor. If more than one dictionary definition is consistent with the use of the words in the intrinsic record, the court stated, “the claim terms may be construed to encompass all such consistent meanings.” Id.  The Texas Digital court further explained that the patent's specification and prosecution history must be consulted to determine if the patentee has used “the words [of the claim] in a manner clearly inconsistent with the ordinary meaning reflected, for example, in a dictionary definition.” 308 F.3d at 1204. The court identified two circumstances in which such an inconsistency may be found. First, the court stated, “the presumption in favor of a dictionary definition will be overcome where the patentee, acting as his or her own lexicographer, has clearly set forth an explicit definition of the term different from its ordinary meaning.” Id. Second, “the presumption also will be rebutted if the inventor has disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction, representing a clear disavowal of claim scope.” Id.  
In this case, Applicant failed to clearly set forth an explicit definition of the term different from its ordinary meaning and failed to disavowed or disclaimed scope of coverage.  Therefore, it was proper for Examiner to construe the claim terms based on a dictionary definition of the terms.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741